SCHWAB, C. J.
The issue in this unemployment compensation case is whether the petitioner had good cause for leaving her employment within the meaning of ORS 657.176(2). The referee held that she did; the Board held that she did not, and it is the Board’s order from which she appeals. The Board’s review is de novo; our review is confined to a search of the record to determine whether there is any substantial evidence to support the findings and conclusions of the Board. We find that there was and therefore the Board’s order is dispositive. It reads:
"FINDINGS OF FACT: (1) The claimant was employed by this employer intermittently over a ten year period, the last period of employment being from August, 1973 to July 29, 1977 at the closing rate of $127.50 per week. (2) In May, 1977 the company president took over management of the Salem operation. (3) At that time the claimant was performing various duties, one of which was accounts receivable. (4) The new manager would at times speak in a loud voice, use mild profanity such as '. . . What the hell is this?’ (5) None of the profanity was directed at the claimant personally. (6) On some occasions in response to a question posed to the claimant or a statement made by her the manager stated '. . . what are you, some kind of an idiot?’ (7) The claimant was also dissatisfied with her position because she had not received a raise she felt was promised to her and was not permanently assigned to a job that she preferred. (8) The claimant left her work effective July 29, 1977 because she was dissatisfied with the manner of the new manager and that she had not received a raise or was not permanently assigned to a job she desired.
"CONCLUSION AND REASONS: We do not agree with the referee’s decision that the claimant voluntarily left work with good cause. It is our finding that good cause for leaving this work has not been established.
"The Oregon Court of Appeals held in Brotherton v. Morgan 17 Or App 435, 522 P2d 1210 (1974) that good cause does not include a personality conflict with one’s immediate supervisor. In Holdaway v. Employment Division 26 Or App 623, [553] P2d [1066] (1976) the court *82held 'As the referee in the instant case stated in his opinion, . . no employee is guaranteed, nor can he usually expect, serene working conditions and cheerful, cooperative good workers. . . ’ In the case at hand the claimant has established that the new manager was rather unpleasant and at least for this claimant may have been difficult to work for. However, it has not been shown to our satisfaction that the reasons stated by her were so compelling as to leave her no reasonable alternative but to quit this work and enter the ranks of the unemployed. By her own testimony the profanity she complained of was at the very most mild and was not directed at her personally. The derogatory remarks, although they may have been abrasive, have not been substantiated as referring to the claimant as a fool or an idiot but would appear to be more of an expression used by the manager. If the claimant was able to endure this for a period of nearly three months it would appear that she could have endured long enough to secure other employment prior to leaving and becoming totally unemployed.
"DECISION: * * * The claimant is disqualified under ORS 657.176(2)(c) by reason of her separation from work.”
Affirmed.